DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-9 and 11-16 in the reply filed on 9/12/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 17-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/12/22.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Applicants have filed several applications directed to similar inventive concepts.  This not impermissible but the Examiner has deemed that these Applications are not patentably distinct from one another for the reasons noted below.  In prior office actions in the below indicated applications, the Examiner has provided detailed analysis of each rejection and the secondary references relied upon therein.  In the interest of compact prosecution and the saving of trees, the Examiner will, instead, present the same information in an easy to read table format.
Each copending application or published patent recites a related characterization technique, structure or methodology on which novelty relies.  The below tables will break up the double patenting rejections by both the related characterization technique, structure or methodology and whether the rejection is non-provisional (i.e. over a published patent) or provisional (over a copending application only).  Each table will present the document the double patenting rejection is predicated on, which limitations are met (and by which claims) and which limitations are lacking in the document. After each table, the Examiner will lay out where the missing limitations are taught in the prior art as mere obvious modifications (again, this mirrors the prior double patenting rejections put forth in previous office actions in similar SONY Corporation Applications).

Non-provisional Double Patenting Rejection





Patent
Magnetic layer, underlayer, base layer, and back layer
Underlayer thickness
MRM thickness
MRM including lubricant
MRM has pores of 6-11 nm 
MRM Young’s modulus of 7.9 GPa or less in long. direction
Friction coefficient ratio of 1.0-2.0








11,450,345
Claims 1 and 13
See Below
Claim 1
Claim 1
Claim 5
See Below
Claim 6


Provisional Double Patenting





Copending Application
Magnetic layer, underlayer, base layer, and back layer
Underlayer thickness
MRM thickness
MRM including lubricant
MRM has pores of 6-11 nm 
MRM Young’s modulus of 7.9 GPa or less in long. direction
Friction coefficient ratio of 1.0-2.0








16/649,393 NOA sent on 7/1/22
Claim 1
See Below 
Claim 1
Claim 1
Claim 1
See Below
Claim 7
16/651,454 NOA sent on 8/15/22
Claims 1 and 4
Claim 5

Claim 1
Claim 1

Claim 6

Claim 2

Claim 7
16/651,811 NOA sent on 8/5/22
Claim 1
See Below
Claim 1

Claim 1
Claim 6
See Below
Claim 7
16/649,400
Claim 1, See Below 
See Below
Claim 1
Claim 1
See Below
See Below
Claim 27
16/649,403
Claim 1
See Below
Claim 1
Claim 1
Claim 1
See Below
Claim 8
16/651,542
Claim 1, See Below
See Below
Claim 1
Claim 1
Claim 8
See Below
Claim 6
16/969,678
Claim 1, See Below
See Below
Claim 1
Claim 1
Claim 4
See Below
Claim 14


Regarding the requirement of a back layer, Takeda et al. (US 2007/0230054) teaches that these layers are convention in magnetic tapes [0119]. Choice of usage of conventional layer claimed by applicant would have been within the level of ordinary skill in the art prior to the effective filing date of the claimed invention.  
For above documents that fail to disclose an underlayer thickness, this limitation would have been obvious in view of Takeda et al. (US 2007/0230054) [0116], since Takeda discloses that this is a suitable thickness range for a MRM.
For above document that fail to disclose the Young’s modulus, Takeda et al. (US 2007/0230054) discloses a magnetic recording medium having a Young’s modulus of minimally 6 GPa [0014].  It would have been obvious to one of ordinary skill in the art to modify the indicated references to have a MRM with a Young Modulus of 6 GPa, as suggested by Takeda, in order to prevent off-track error [0016].
With regard to the limitations requiring pore size diameter, Brodd et al. (US 7,910,234) teaches the magnetic recording layer includes a surface provided with a large number of holes, wherein the average pore diameter is 1.7-300 nm (col. 17, lines 59-60).  It would have been obvious to one of ordinary skill in the art to modify the indicated reference to have a pore diameter as claimed, as suggested by Brodd, in order to obtain sufficient surface lubrication (col. 18).    
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-9, 11-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Brodd et al. (US 7,910,234) in view of Okubo et al. (JP 2000-264984).
Regarding claims 1 and 11-13, Brodd discloses a magnetic recording tape comprising a magnetic layer, an underlayer, a base layer, and a back layer (col. 3, lines 1-12), wherein the underlayer has a thickness of about 0.81-1.27 µm (col. 7, lines 16-18), the magnetic recording medium has an average thickness overlapping the claimed range (Example 1 and col. 10, lines 51-53), the magnetic recording medium has pores, and the pores have an average diameter of 1.7-300 nm (col. 17, lines 59-60).  It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Malagari, 182 USPQ 549.  Although Brodd fails to explicitly disclose that the diameter was obtained by the conditions as claimed, it is the examiner’s contention that Brodd’s pore diameter would be expected to have similar result if it was obtained as claimed in the absence of evidence to the contrary.
Brodd fails to teach the Young’s modulus of 7.90 GPa or less and a friction coefficient ratio of 1.0 to 2.0 as presently claimed.
Okubo discloses a magnetic recording tape comprising a Young’s modulus of ≥ 5 GPa (Abstract).  Further, Okubo discloses a magnetic recording tape having a dynamic friction coefficient of 0.1 to 0.9, wherein the change in dynamic friction coefficient is 0 to 50% (claims 6 and 9).  Although Okubo fails to explicitly disclose the methodology of obtaining the friction coefficient ratio as claimed, Okubo discloses that the change of friction coefficient is minimally 0.  Since Okubo discloses a teaching of little to no change in coefficient of dynamic friction, Okubo discloses a range that would overlap the claimed when subjected the claimed specific methodology (no change would have a ratio of 1.0).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brodd’s magnetic recording tape to have a Young’s modulus and friction coefficient ratio as claimed, since Okubo discloses that this would lead to a film with excellent travelling properties and durability (Abstract).  
Regarding claim 3, Brodd fails to disclose the surface roughness as claimed.  
Okubo discloses a surface roughness of 10 nm or less (claim 9).  It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Malagari, 182 USPQ 549.  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brodd’s magnetic recording tape to have a Ra as claimed, since Okubo discloses that this would lead to a film with excellent travelling properties and durability (Abstract). 
Regarding claim 4, Brodd discloses the thickness as claimed (col. 10, lines 9-13).
Regarding claim 5, Brodd discloses the base layer includes a polyester as a main component (col. 4, lines 17-26).
Regarding claim 6, Brodd discloses the total thickness as claimed (Example 1 and col. 10, lines 51-53).
Regarding claims 8-9, Brodd discloses the material as claimed (col. 7, lines 29-35).
Regarding claim 15, Brodd discloses the back layer overlaps the thickness range as claimed (col. 10, lines 51-53).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Malagari, 182 USPQ 549.



Claims 2, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Brodd et al. (US 7,910,234) in view of Okubo et al. (JP 2000-264984), and further in view of Nagata et al. (US 2009/0046396).
Regarding claim 2, Brodd fails to disclose a squareness of 65% or more in a perpendicular direction thereof as presently claimed. 
Nagata discloses a magnetic recording medium comprising a magnetic layer with a squareness ratio of 0.4-0.7 in the vertical direction (Abstract).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a recording medium taught by Brodd to have a squareness ratio as suggested by Nagata, in order to obtain a medium with high S/N ratio [0142-0143]. 
Regarding claim 14, Brodd discloses a base as claimed, however, fails to disclose that the thickness is 4.2 µm or less.
Nagata discloses a nonmagnetic support having a thickness of 3-80 µm.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Malagari, 182 USPQ 549.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brodd’s base layer to have a thickness as claimed, since Nagata discloses that this is suitable thickness to be able to support overlying layers.  
Regarding claim 16, Brodd discloses a magnetic layer including magnetic powder, however, fails to disclose the average aspect ratio as presently claimed.
Nagata discloses a magnetic particle with the aspect ratio as claimed ([0062], [0069], and [0089]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brodd’s magnetic powder to have the aspect ratio as claimed, since Nagata discloses that these are known shapes of a magnetic powder. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Brodd et al. (US 7,910,234) in view of Okubo et al. (JP 2000-264984), and further in view Takeda et al. (US 2007/0230054).
Brodd discloses a magnetic recording medium as presently claimed, however fails to disclose an amount of dimensional change of the magnetic recording medium in a width direction thereof is 4.0-5.0 µm.
Takeda discloses a magnetic recording tape along with a concept of controlling the dimensional variation in the transverse direction.  Given that Takeda teach that the dimensional variation change in a width direction is an important factor and that the amount of the change can be varied to affect the amount of track error (at least [0111]) in a magnetic tape, dimensional change in the width direction was an art recognized result effective variable.  Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of dimensional change in the width direction in Brodd’s medium to reduce track error as suggested by Takeda (see para [0111], for example).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA N CHAU whose telephone number is (571)270-5835. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Linda Chau
/L.N.C/            Examiner, Art Unit 1785    

/Holly Rickman/            Primary Examiner, Art Unit 1785